Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20   PageID.172   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JEROME HAILEY,

            Plaintiff,              Case No. 19-CV-10866

v.                                  HON. GEORGE CARAM STEEH

MICHAEL TROMBLEY,
and GABRIEL NOBLE,

         Defendants.
___________________________/

                 ORDER DENYING PLAINTIFF’S MOTION
                 FOR RECONSIDERATION (ECF No. 24)

      This matter has come before the court on pro se Plaintiff Jerome

Hailey’s motion for reconsideration (ECF No. 24) of this court’s order

overruling Defendants’ objections to the Magistrate Judge’s decision and

granting Defendants’ motion for summary judgment for Plaintiff’s failure to

exhaust his administrative remedies entered on March 25, 2020. At the

time this court considered Defendants’ objections, the court had not

received Plaintiff’s response. Due to delays in the prison mail system and

the court’s delays in docketing due to the coronavirus, the court did not

receive and docket his response dated March 10, 2020, until June 2, 2020,

the same date the court received and docketed his motion for

reconsideration. Accordingly, the court does not limit its analysis to the
                                     -1-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20    PageID.173   Page 2 of 8




strict standard of review pursuant to Local Rule 7.1(h)(3) which governs

motions for reconsideration, but considers his response brief and motion for

reconsideration de novo.

      Hailey brought this 42 U.S.C. § 1983 action against Defendant prison

officials Michael Trombley and Gabriel Noble for alleged retaliation

because he had filed numerous suits against various prison officials.

Defendants filed a motion for summary judgment for Plaintiff’s failure to

exhaust his administrative remedies which was referred to Magistrate

Judge Anthony Patti. Magistrate Judge Patti issued his report and

recommendation that Defendants’ motion for summary judgment be denied

on the grounds that a question of fact exists over whether prison officials

prevented Plaintiff from obtaining grievance forms. Defendants filed an

objection, and Plaintiff’s response has now been received, docketed, and

considered. Because Plaintiff filed multiple grievances on February 20,

2019, less than a month after the alleged misconduct by prison officials,

and because the Grievance Coordinator has the discretion to consider

untimely grievances where there is a “valid reason for the delay,” Plaintiff’s

failure to exhaust administrative remedies is fatal to his claims and

Defendants’ motion for summary judgment was properly granted.




                                      -2-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20     PageID.174   Page 3 of 8




                           I. Factual Background

      Plaintiff’s Complaint alleges that Defendants retaliated against him for

filing lawsuits against prison officials in violation of his First Amendment

rights. Specifically, he alleges that Defendants strip searched him on

January 23, 2019, fabricated charges that he had a knife in his cell,

charged him with misconduct, and placed him in segregation. (ECF No. 1,

PageID.6-7). He further claims that Defendants failed to return his legal

mail per his request on January 24, 2019, that he was wrongfully found

guilty of misconduct on February 5, 2019, and that his security level was

wrongfully increased on February 6, 2019. (ECF No. 1, PageID.7-8).

      Plaintiff admits that he never filed a grievance concerning the facts

described in his Complaint. But Plaintiff alleges that on January 24 and 25,

2019 and February 1, 2019, he requested grievance forms from three

separate prison officials but was told there were none. A short while later,

however, Plaintiff filed two separate grievances on February 20, 2019, a

third one on March 7, 2019, and a fourth one on April 11, 2019. (ECF No.

16-4). One of the grievances involved conduct taking place on February 7,

2019. (ECF 16-4, PageID.85-86). Another involved an incident on

February 6, 2019. (ECF 16-4, PageID.91).




                                      -3-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20    PageID.175   Page 4 of 8




      Plaintiff has not shown the grievance process was unavailable to him.

Because the record is clear that Plaintiff had access to the necessary

grievance forms some time before February 20, 2019, Defendants’ motion

for summary judgment was properly granted for Plaintiff’s failure to exhaust

administrative remedies.

                           II. Standard of Review

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

                                 III. Analysis

      Prior to bringing a § 1983 suit to challenge prison conditions, a

prisoner is required to exhaust his administrative remedies. 42 U.S.C. §

1997e(a). The Supreme Court has stressed that the exhaustion

requirement serves important policy goals and “attempts to eliminate

unwarranted federal-court interference with the administration of prisons,

and thus seeks to affor[d] corrections officials time and opportunity to

address complaints internally before allowing the initiation of a federal

                                      -4-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20     PageID.176    Page 5 of 8




case.” Woodford v. Ngo, 548 U.S. 81, 93–94 (2006) (internal quotation

marks and citation omitted).

      Under the Michigan Department of Corrections (“MDOC”) Policy

Directive 03.02.130, which governs the process for a Michigan state

prisoner to file a grievance, Plaintiff would generally be required to file a

grievance arising out of the January 23 or 24, 2019 incidents on or before

February 1 or 2, 2019 and his grievance arising out of the February 5-6,

2019 incidents on February 14-15, 2019.1 This is so because the MDOC

Policy Directive 03.02.130(P)(effective as of 07/09/07) provides:

      Prior to submitting a written grievance, the grievant shall
      attempt to resolve the issue with the staff member involved
      within two business days after becoming aware of a
      grievable issue, unless prevented by circumstances
      beyond his/her control . . . If the issue is not resolved, the
      grievant may file a Step I grievance. The Step I grievance
      must be filed within five business days after the grievant
      attempted to resolve the issue with appropriate staff.

Id. (ECF No. 16-2, PageID.72). But MDOC Policy Directive

03.02.130(G)(3) (ECF No. 16-2, PageID.71) provides that an untimely

grievance “shall not be rejected if there is a valid reason for the delay; e.g.,

transfer.” Accordingly, because the MDOC Policy Directive grants the


1
 The report and recommendation calculates the due date for grievances
arising out of the January 23 or 24, 2019 incidents as January 30 or 31,
2019, but that is counting every day, and not “business” days as required
by MDOC Policy Directive 03.02.130(P).
                                      -5-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20      PageID.177   Page 6 of 8




Grievance Coordinator the discretion to consider untimely grievances

where there is “a valid reason for the delay,” Plaintiff had the ability to

present untimely grievances arising out of the incidents alleged here.

Indeed, Plaintiff could have presented the same excuse to the Grievance

Coordinator that he offers here: that his requests for grievance forms on

January 24 and 25, 2019, and February 1, 2019 were rebuffed. Because

there is no dispute that Plaintiff received grievance forms on or before

February 20, 2019, when he filed two other grievances against different

prison officials than he sued here, Plaintiff could have filed a grievance

arising out of the January 23-24, 2019 and February 5-6, 2019 incidents at

that time. Indeed, Plaintiff filed a grievance on March 7, 2019 involving

another alleged incident on February 6, 2019. (ECF No. 16-4, PageID.91).

Thus, it is apparent that Plaintiff believed he could file grievances outside

the ordinary five-business-day filing rule which applies after the prisoner

attempts to resolve the issue with appropriate staff.

      In his motion for reconsideration, Plaintiff argues filing an untimely

grievance after he received the forms would have been futile because the

Grievance Coordinator summarily rejected other grievances as time-barred.

But Plaintiff has not shown that he presented the Grievance Coordinator

with a reason for his delay that he was allegedly denied grievance forms as

                                       -6-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20    PageID.178      Page 7 of 8




to those other grievances. Plaintiff also argues that for many years, he has

failed to receive relief for the numerous grievances he has filed, thus

suggesting that the prison grievance procedures are merely a “dead-end”

and so he should not be required to follow those procedures. Of course,

Plaintiff may seek review in court for the adjudication of his prison

grievances and may challenge any unfairness here, but he is not excused

from following the procedures proscribed by Congress which requires the

exhaustion of administrative remedies for prisoners alleging

unconstitutional prison conditions under §1983.

      While the magistrate judge is no doubt correct that the Supreme

Court has held that an inmate is not required to exhaust remedies that are

“unavailable” as “when prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation,

or intimidation,” Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016), this is not

such a case. It is undisputed that Plaintiff had access to grievance forms

as of February 20, 2019. Nothing prevented Plaintiff from grieving the

incidents at issue here at that time. While under the ordinary prison

directives those grievances would be untimely, the Prison Administrator

has the discretion to consider untimely grievances where there is “a valid

reason for the delay.” It is for the Prison Administrator to consider the issue

                                      -7-
Case 2:19-cv-10866-GCS-APP ECF No. 26 filed 06/16/20                PageID.179   Page 8 of 8




of whether grievance forms were wrongfully withheld in the first instance as

it is the policy behind the exhaustion requirement that prisons be provided

“with a fair opportunity to correct their own errors.” Woodford, 548 U.S. at

94. Having failed to file the necessary grievances once the forms became

available less than a month after the alleged misconduct of the Defendants,

Plaintiff’s Complaint was properly dismissed for his failure to exhaust

administrative remedies.

                                   IV. Conclusion

   For the reasons set forth above, IT IS ORDERED that Plaintiff’s

        motion for reconsideration (ECF No. 24) is DENIED.


                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
  Dated: June 16, 2020
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                June 16, 2020, by electronic and/or ordinary mail and also on
                  Jerome Hailey #575198, Earnest C. Brooks Correctional
                Facility 2500 S. Sheridan Drive, Muskegon Heights, MI 49444.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -8-
